I concur in the disposition made of this appeal; also in all that is said in the main opinion except some of the discussion relating to the injury, to the knee.
The injury to the knee was caused by falling over a grip in the aisle. This injury was in addition to the cut in the leg. Upon this phase of the case I am of the opinion that it was the duty of appellant to use ordinary care to prevent the obstruction of the aisle so that it became dangerous as a passage way, but in order to charge appellant with negligence in this respect it was incumbent upon appellee to show that the grip over which she stumbled in passing from her seat into the aisle was placed there by some of appellant's employees or had been there long enough to justify the inference that a failure to discover and remove the same was due to a want of proper care. Rhodes v. Ry. Co. (Tex.Civ.App.)242 S.W. 263; Railway Co. v. Black, 40 Tex. Civ. App. 415, 89 S.W. 1087; Railway Co. v. Jones, 103 Tex. 187, 125 S.W. 309. Also see cases cited in note 13 L.R.A. (N. S.) 481.
The evidence does not meet the required test. *Page 228